Title: To James Madison from Thomas Sumter Jr., 9 June 1820
From: Sumter, Thomas Jr.
To: Madison, James


                
                    Sir
                    Rio de Janeiro 9 of June 1820
                
                Having by chance obtained in this distant part of the World from the Artist who took it 20 years ago, a portrait of Mr. Jefferson which is said by conoisseurs to be admirable for its execution, and which I think is the best likeness I have ever seen of him; I am convinced, if neither they nor I are mistaken on these points, that there are many persons in the U. States who have higher claims to the possession of it than I can boast of; and, also, that no one can have a better claim to possess and preserve it than yourself. For this reason I do myself the honor, and you, Sir, the Justice, of offering this picture to you: and if it be accepted, I shall content myself, on parting from it, with the good fortune of having found an accidental opportunity of giving both to Mr. Jefferson and Mr. Madison one small proof of my veneration for the public & private virtues, and the personal friendship, which have so long united them in public & in private life; and which, in my estimation have entitled them to be regarded by their countrymen as their best and safest models in the pursuit of public and private reputation.
                
                I hope there is nothing like flattery in this manner of expressing or proving my sentiments of gratitude towards such men—should any such intention be suspected, it would be too severe a punishment to me for the presumption which I may be, more justly, accused of having indulged myself in. I pray you, Sir, to offer to Mrs. Madison my respectfull compliments and remembrance; and to accept of them yourself in addition to the high esteem & regard with which I do myself the honor of subscribing myself your faithfull and humble Sert.
                
                    Tho. Sumter Junr.
                
            